Citation Nr: 0809143	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.  The veteran also had a period of active duty 
for training (ACDUTRA) in the Army Reserves from March 1976 
to July 1976.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision in which the RO in Baltimore, Maryland, denied the 
veteran's claim for service connection for PTSD.  In March 
2003, the veteran filed a notice of disagreement (NOD).  

Subsequently, the claims file was transferred to the RO in 
Philadelphia, Pennsylvania.  In July 2004, the appellant and 
her spouse testified during a hearing before a Decision 
Review Officer at the RO; a transcript of that hearing is of 
record.  A statement of the case (SOC) was issued in March 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2005.  

On her substantive appeal, the appellant indicated that she 
desired a Board Hearing in Washington, D.C.  However, a 
letter received at the RO in June 2005 reflects the 
appellant's decision to rescind her request for a hearing.  
As such, and as no Board hearing has subsequently been 
requested, the prior Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007). 

In February 2007, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim on appeal.




FINDING OF FACT

The appellant was not on active duty, active duty for 
training, or inactive duty training on July 22, 1976, the 
date she was allegedly sexually assaulted on a military base.


CONCLUSION OF LAW

The claim for service connection for PTSD is without legal 
merit.  38 U.S.C.A. §§ 101(10), (21), (22), (23), (24), 106, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007)); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

In the instant case, while some minor facts may be in 
dispute, resolution of the veteran's appeal is dependent on 
interpretation of the statutory and regulatory provisions 
governing eligibility for service connection.  As explained 
below, the Board  has found that the veteran is not eligible 
for service connection in this case under the applicable 
rating criteria as a matter of law.  Hence, the duty to 
notify and assist provisions of the VCAA are not applicable.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding that the duties imposed by the VCAA do not apply to 
a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence). 


II.  Factual Background

The appellant served in the Army Reserves before entering the 
U.S. Army.  Her service personnel records show that she 
signed her enlistment contract for the Army Reserves in 
January 1976.  Records also show that she was to report for 
her initial period of active duty for training (ACDUTRA) on 
March 28, 1976 at Fort Jackson, South Carolina and had more 
than three months of ACDUTRA by July 17, 1976 when she was 
released from ACDUTRA and returned to the adjutant general of 
Maryland to complete her obligations with the Army Reserves.  

The appellant's written and oral statements and investigative 
files from the U.S. Army's Criminal Investigation Command 
(CID), indicate that, on the early evening of July 22, 1976, 
while the appellant veteran was on base at Fort Jackson, she 
was offered a ride by two men she did not know.  Allegedly, 
she entered the motor vehicle for a ride off base, but was 
subsequently either forcibly raped by the driver or consented 
to sexual intercourse with the driver.  According to the 
appellant, the trio never left the base.  Later in the 
evening, the veteran was treated at the Army hospital on base 
and interviewed by CID personnel.  Two suspects were 
apprehended and gave statements.  The veteran later told 
investigators that she had claimed the driver raped her 
because her wallet was missing and the charge might lead her 
to get her wallet back.  However, she never signed that 
admission and testified that the military police bullied her 
and she wanted to travel home the following day.  Later that 
evening, she was charged with making a false statement, but 
the local office of the Federal Bureau of Investigation 
declined jurisdiction of an investigation.  That 
investigative note indicates that no action was planned 
against the veteran for the offense of making a false 
official statement since she was a civilian.

Several months later the veteran enlisted in the U.S. Army 
and, as noted above, served on active duty from November 1976 
to November 1980.


III.  Analysis

VA regulation prescribes that service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

However, every claim for service connection is predicated on 
the statutory authority providing that service connection may 
be granted for disability resulting from disease or injury 
incurred in line of duty in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (emphasis added).  
See also 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2007).  Active military, 
naval, or air service also includes any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c) (2007).  INACDUTRA includes duty other than full-
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d) (2007). 

In connection with the current claim for benefits, the 
veteran has alleged that she suffers from PTSD as a result of 
a sexual assault in service.  The Board notes, initially, 
that evidence associated with the claims file (to 
particularly include CID records indicating that a robbery, 
in lieu of a sexual assault, actually occurred) tends to cast 
doubt on the veracity of the current allegation of in-service 
sexual assault.  However, even if, arguendo, the Board were 
to accept, at face value, the appellant's current assertion 
of sexual assault, she, herself, has alleged that such 
assault occurred on July 22, 1976-five days after the 
appellant's release from ACDUTRA on July 17, 1976.

VA has the authority to determine whether the appellant was 
in active service, including ACDUTRA or INACDUTRA, at the 
time a claimed injury occurred.  See 38 U.S.C.A. § 106.  VA 
regulations governing requirements for establishing service 
for VA benefits purposes require military service department 
verification of the appellant's service.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203. 
"[O]nly official service department records can establish if 
and when an individual was serving on active duty, [ACDUTRA], 
or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

In written statements and during her July 2004 RO hearing, 
the appellant has indicated that she cannot  recall her exact 
service status or why she was still at Fort Jackson on the 
date in question.  Significantly, however, she has not 
alleged, and her personnel records simply do not show, that, 
on the date that the alleged injury occurred, she was on 
active duty, or was approved for ACDUTRA or INACDUTRA.  The 
Board emphasizes that, in this case, the investigative note 
included among the CID records indicates that no action was 
planned against the veteran for the offense of making a false 
official statement since she was a "civilian."  However, 
even if the appellant was considered a member of the Army 
Reserves at the time of the alleged injury, that fact, alone, 
would not meet the definition of active military, naval, or 
air service.  See 38 U.S.C.A. § 101 (10), (21), (22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2007).  Absent objective 
evidence of showing that the alleged injury occurred in line 
of duty during active service as defined by the governing 
legal authority, the Board must conclude that the appellant 
is not eligible for a grant of service connection for the 
claimed disability (and, hence, discussion of the specific 
requirements for establishing entitlement to service 
connection for PTSD is not necessary). 

The Board is cognizant of the appellant's and her spouse's 
assertions in this case, to include that she should be 
recognized as being in the military because she was under the 
control of military police on the date of the alleged 
assault.  However, the legal authority governing service 
connection is clear and specific, and the Board is bound by 
such authority.  As indicated above, in seeking service 
connection on these facts, claimant must have incurred the 
claimed injury in line of duty in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110 (West 2002.).  Such 
has simply not been alleged or established in this case.  
Under these circumstances, the claim for service connection 
for PTSD must be denied as a matter of law, as the appellant 
has no legal entitlement to the benefit sought.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


